Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant’s election of Species A (i.e., a single and specific crosslinker as sulfo-SANPAH) in the reply filed on March 7, 2019, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-12 were originally filed on July 12, 2017. 
The amendment received on February 27, 2019, canceled claims 3-5, 12; amended claims 1-2, 6-7; an added new claims 13-18.  The amendment received on June 24, 2019, canceled claims 1-2 and 6-11; amended claims 13 and 17; and added new claims 19-33.  The amendment received on April 15, 2020, amended claims 13, 16-20, 23-24, 26-27, 30-31, and 33.  The amendment received on March 12, 2021, canceled claim 31; and amended claims 13-15, 17-18, 20-25, 27-29, and 32.
Claims 13-30 and 32-33 are currently pending and are under consideration.

Priority
The present application claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/361,259 filed July 12, 2016.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 4/15/20 is insufficient to overcome the rejection of claims 13-33 based upon Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited Kapur et al. U.S. Patent No. 7,160,687 B1 issued on January 9, 2007 (cited in the IDS received on 6/6/18), and Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), alone or as evidenced by, and Brake et al., J. Cell Biol. 111:1275-1281 (1990) (cited in the Action mailed on 4/10/19) as set forth in the last Office action for the following reasons.  
Regarding the Declarant’s argument that polylysine is not a bifunctional crosslinker, although it is acknowledged that Ingber does not expressly teach that the positively charged molecule is a bifunctional crosslinker, the function of the positively charged molecule in Ingber is that of a bifunctional crosslinker.  Crosslinking is the process of joining two or more molecules by a covalent bond (See ThermoFisher Scientific, “Chemistry of Crosslinking,” available online at https://www.thermofisher.com/us/en/home/life-science/protein-biology/protein-biology-learning-center/protein-biology-resource-library/pierce-protein-methods/chemistry-crosslinking.html, 16 pages (accessed on November 20, 2019) at pg. 1, 1st paragraph).  A crosslinker is a molecule that contains two or more reactive ends capable or chemically attaching to specific functional groups on proteins or other molecules (See ThermoFisher reference, pg. 1, 2nd paragraph).  Particularly, just four protein chemical targets account for the vast majority of crosslinking and chemical modification techniques where one of these targets is primary amines (See ThermoFisher reference, pg. 1, last paragraph to pg. 2, 1st paragraph).  This group exists at the N-terminus of each polypeptide chain (i.e., the alpha-amine) and in the side chain of lysine residues (i.e., epsilon amine (See ThermoFisher reference, pg. 2, 1st paragraph).  Moreover, a “homobifunctional” crosslinker is defined as crosslinkers that have identical reactive groups at either end of a spacer arm (See ThermoFisher reference, pg. 5, last paragraph).  As such, as discussed in the rejection below, since Ingber et al. teaches that the positively charged molecule can be polylysine, for example, where the positively charged molecule can bind to the membrane surface or substrate and to the cell adhesion factor, e.g., an ECM, the positively charged molecule, by definition, constitutes a bifunctional crosslinker containing multiple primary amines as reactive groups.
Regarding the Declarant’s argument for unexpected results, it is acknowledged that the data provided in the Declaration demonstrates that all three cases tested with the sulfo-SANPAH bifunctional crosslinker resulted in attached cells whereas only two of the three cases tested with the positively In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  As discussed in the rejection below, the Li reference demonstrates that conjugating RGD peptides to PDMS membrane surfaces by using sulfo-SANPAH as a bifunctional photolinker was known to result in a conjugation technique that is convenient, efficient, and free of organic contamination to PDMS surfaces, to promote the adhesion, proliferation, and collagen production of human skin fibroblasts, and to be resistant to autoclaving and UV irradiation enabling them to be repeatedly used in cell culture studies.  As such, the Li reference demonstrates that the use of sulfo-SANPAH as a bifunctional crosslinker in cell culture studies results in consistent and reproducible results.  Therefore, the alleged unexpected results demonstrated by the data in the Declaration are actually expected results. 
Furthermore, even if the data demonstrated in the Declaration is unexpected, the unexpected results is not commensurate in scope with the claimed invention.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” See MPEP 716.02(d).  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See MPEP 716.02(d).  The Federal Circuit has recognized where Applicants have provided comparative tests with the prior art and the claimed invention.  See MPEP 716.02(d).  It is noted that the instant specification and the Declaration only examine the properties of one bifunctional crosslinker that comprises a succinimidyl and an azido group where the sulfo-SANPAH is functionalized by UV irradiation.  Without evidence demonstrating the same unexpected results for a representative number bifunctional crosslinkers comprising a succinimidyl and an azido, the results demonstrated in the Declaration cannot be extrapolated to extend to the full scope of the claimed invention.  Accordingly, the Declaration is found unpersuasive. 

Response to Arguments
Applicant’s arguments, see Response, filed 3/12/21, with respect to the 112(d) rejection have been fully considered and are persuasive.  The rejection of claims 17 and 31 as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn. 

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 and 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 13 and 27 recites the limitation "said microchannel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Please note that the Examiner is interpreting the scope of claims 13 and 27 where step (a) recites a membrane surface comprising a micropattern disposed within a microchannel… in order to advance prosecution.

Claims 13-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 13, 16 and 20 recites the limitation "said embossed pattern" in line 7.  There is insufficient antecedent basis for this limitation in the claim.


Maintained/Modified Rejections in light of Applicants’ Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 

(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 13-30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18) in view of Kapur et al. U.S. Patent No. 7,160,687 B1 issued on January 9, 2007 (cited in the IDS received on 6/6/18), Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), and Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011, alone or as evidenced by, and Brake et al., J. Cell Biol. 111:1275-1281 (1990) (cited in the Action mailed on 4/10/19).  Please note that the rejection is updated in light of Applicants’ amendments; namely, the cancellation of claim 31 and amendments to claims 13-15, 17-18, 20-25, 27-29, and 32.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 13(a), 14, 18, 20(a), 21, 25, 27(a), 28, and 32, Ingber et al. teaches a system and method comprising an organ mimic device comprising a body having a central microchannel separated by one or more porous membranes (See Inger specification, col. 3, lines 37-38; col. 10, lines 61-64) thereby constituting a device comprising a membrane and constituting where the membrane is a porous membrane and thereby satisfying the claim limitations as recited in instant claims 13(a), 18, 20(a), 25, 
The membranes are configured as to divide the central microchannel into two or more closely apposed parallel central microchannels, wherein one or more first fluids are applied through the first central microchannel and one or more second fluids are applied through the second or more central microchannels (See Ingber specification, col. 3, lines 38-44; col. 10, lines 64-67 to col. 11, lines 1-2; col. 31, lines 37-42).  As such, when reading the teachings of Ingber as a whole, Ingber et al. teaches a membrane surface that comprises a micropattern where the membrane is disposed within a microchannel, i.e., membranes configured as to divide a microchannel, thereby constituting where the membrane surface comprising a micropattern disposed within a microchannel as recited in instant claims 13(a), 20(a), and 27(a).  Therefore, the organ mimic device is a microfluidic device comprising a porous membrane (See Ingber specification, col. 8, lines 22-24; col. 19, lines 18-23) that necessarily has a surface, which can be micropatterned  comprising first and/or second microchannels that are in fluidic communication with a fluid source comprising fluid (i.e., one or more first fluids are applied through the first and/or second central microchannel necessarily implies there is a first and/or second fluid source comprising fluid where the fluid is in contact with the surface that is disposed within the microchannel).  Thus, the teachings of Ingber et al. satisfy the claim limitations as recited in instant claims 14, 21, and 28.

	For claims 13(a) and (b), 20(a) and (b), and 27(a) and (b), with respect to (a) where the membrane surface is reacted with a light reactive moiety of a sulfo-SANPAH crosslinker, (b) one or more proteins covalently attached to at least one portion of the micropattern by a chemically reactive moiety of the sulfo-SANPAH crosslinker as recited in instant claim 13; with respect to (a) where the micropattern 
Ingber et al. teaches that the porous membrane may be designed or surface patterned to include micro and/or nanoscopic patterns such as grooves and ridges, whereby any parameter or characteristic of the patterns may be designed to desired sizes, shapes, thicknesses, filling materials, and the like (See Ingber specification, col. 19, lines 18-23) thereby constituting a membrane comprising a micropattern or a plurality of grooves as recited in claims 13(a), 20(a), and 27(a).  As such, the membrane surface comprises a micropattern.  Furthermore, Ingber et al. teaches that the membrane is made of polydimethylsiloxane (PDMS) (See Ingber specification, col. 19, lines 24-35).  
Ingber et al. teaches that the surfaces of each porous membrane that comprises a micropatterned surface can be coated with cell adhesive molecules to support the attachment of cells and promote their organization into tissues on the upper and lower surface of each membrane thereby creating one or more tissue-tissue interfaces separated by porous membranes between the adjacent parallel fluid channels (See Ingber specification, col. 3, lines 44-49; col. 11, lines 2-8).  The membrane including the porous membrane can be coated with substances such as various cell adhesion promoting substances or ECM (extracellular matrix) proteins such various collagen types and laminin (See Ingber specification, col. 23, lines 14-18).  Ingber et al. also teaches that one coats the membrane with a combination of a cell adhesion factor and a positively-charged molecule that are bound to the membrane to improve cell attachment and stabilize cell growth (See Ingber specification, col. 23, lines 27-30).  The cell adhesion factor can be added to the membrane and is preferably fibronectin, laminin, collagen, vitronectin or tenascin, or fragments or analogs having a cell binding domain thereof (See Ingber specification, col. 23, lines 35-38).  Furthermore, Ingber et al. teaches that the positively-charged molecule and the cell adhesion factor are covalently bound to one another and either the positively-
	Viovy et al. teaches a device for cell culture comprising a support defining a first microfluidic chamber intende to be seeded with a first cell culture and at least a second microfluidic chamber and a fluidic interconnection system connecting the first and second microfluidic chambers and enabling cell extensions where the interconnection system can comprise a plurality of microchannels (See Viovy specification, paragraph [0017]-[0019], [0022]).  The interconnection system can comprise at least one portion of which the surface has been chemically or biochemically treated so as to have an affinity for at least one type of cell (See Viovy specification, paragraph [0034]).  The chemical treatment can comprise exposure to at least one type of molecule selected from fibronectin, cadherins, collagen, laminin, molecules comprising succinimide groups, sulfo-SANPAH, and photoactivatable reactive chemical molecules (See Viovy specification, paragraph [0035]).  
In particular, Viovy et al. teaches that PDMS is used, which once crosslinked, has properties that are very suitable for cellular and molecular biology transparent, not very reactive, and biocompatible (See Viovy specification, paragraph [0190]).  However, PDMS is not a surface to which neuronal cells naturally adhere nor does adhesion proteins such as fibronectin or collagen adsorb to PDMS (See Viovy specification, paragraph [0191]). As such, it may be necessarily to chemically bond the adhesion proteins to the PDMS by means of either polylysine, which is commonly used and adsorbs to the walls and enables cell adhesion, or a photoactivable crosslinker such as sulfo-SANPAH (See Viovy specification, paragraph [0191]).  Sulfo-SANPAH is a molecule which has, at one of its ends, a photoactivable nitrophenyl azide group that binds with the PDMS under UV radiation thereby constituting a light reactive moiety of the sulfo-SANPAH crosslinker (See Viovy specification, paragraph [0191]-[0192]).  At the other 
Li et al. teaches a novel technique for conjugating RGD peptides to PDMS surfaces as well as its application to cell culture wherein the novel technique performs RGD conjugation to PDMS through photochemical immobilization of function NHS groups to PDMS surface followed with linking RGD peptide to the surface via coupling reaction with NHS by using a sulfo-SANPAH as a bi-functional photo-activatable linker (See Li article, abstract; pg. 990, col. 1, 2nd full paragraph and last paragraph; pg. 990, col. 2, last paragraph to pg. 991, col. 1, 1st paragraph; pg. 995, col. 1, last paragraph).  The azido group of the sulfo-SANPAH links the sulfo-SANPAH molecule to the PDMS surface under UV irradiation wherein the azido group decomposes into nitrene which reacts with the PDMS surface by extracting a hydrogen atom from the polymer backbone and forming a link between the sulfo-SANPAH molecule and the PDMS (See Li article, pg. 995, col. 2, 1st paragraph) thereby constituting where the sulfo-SANPAH crosslinker is covalently attached to the membrane as recited in instant claims 1(b) and 13(c).  The amino-reactive NHS group of the sulfo-SANPAH reacts with the amino end of the RGD molecule, thus linking RGD to the PDMS surface thereby resulting in permanent covalent bonding between RGD peptides and PDMS surface (See Li article, pg. 995, col. 2, 1st paragraph) and thereby constituting where the sulfo-SANPAH crosslinker is covalently attached to the one or more proteins or peptides as recited in instant claims 1(b) and 13(c).  This technique is convenient, efficient, and free of organic contamination to PDMS surfaces compared to existing methods (See Li article, abstract; pg. 995, col. 2, 1st paragraph).  Moreover, Li et al. teaches that cell culture studies showed that the RGD-conjugated PDMS surfaces promoted the nd full paragraph; pg. 996, col. 2, last paragraph).  Plus, the RGD-conjugated PDMS surfaces are resistant to autoclaving and UV irradiation enabling them to be repeatedly used in cell culture studies (See Li article, abstract).  Therefore, the teachings of Li et al. suggest the advantages of utilizing a sulfo-SANPAH crosslinker in order to conjugate peptides comprising RGD sequence motifs to PDMS surfaces.  Thus, the combination of Ingber, Viovy, and Li suggest substituting the polylysine crosslinker of Ingber with the sulfo-SANPAH crosslinker of Viovy and Li such that a light reactive moiety of the sulfo-SANPAH is bound to the PDMS membrane surface, which can comprise a micropattern such as grooves, and the cell adhesion proteins such as collagen are covalently attached to the membrane by being bound to a chemically reactive moiety of the sulfo-SANPAH crosslinker as recited in instant claims 13(a) and (b), 20(a) and (b), and 27(a) and (b).

For claims 13, 20, and 27, with respect to where a microfluidic device is used for culturing cells:
Ingber et al. teaches that cells can be grown, cultured and analyzed using the organ mimic device for 1 to 7 days, between at least 1-2 weeks, and even over 2 weeks (See Ingber specification, col. 6, lines 1-3).  As such, the teachings of Ingber et al. satisfy the claim limitations as recited in instant claims 13, 20, and 27.
Additionally and/or alternatively, although Ingber et al. teaches that the device can be used for culturing cells, the Examiner would like to remind Applicants that the preambles recite a microfluidic device, and while the use of a descriptive clause, i.e. “for culturing cells,” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the teachings of Ingber et al. satisfy the claim limitations as recited in instant claims 13, 20, and 27.

For claims 13(c), 16-17, 20(c), 23, 27(c), and 30, with respect to a plurality of cultured cells having contractile capability are covalently attached to the one or more proteins and have grown along and are aligned along the micropattern or grooves as recited in instant claims 13(c), 20(c), and 27(c); with 
Ingber et al. teaches that the porous membrane may be designed or surface patterned to include micro and/or nanoscopic patterns such as grooves and ridges, whereby any parameter or characteristic of the patterns may be designed to desired sizes, shapes, thicknesses, filling materials, and the like (See Ingber specification, col. 19, lines 18-23) thereby constituting a membrane comprising a micropattern and/or grooves as discussed above for claims 13(a), 20(a), and 27(a).  Plus, Ingber et al. teaches that cells can be grown, cultured and analyzed using the organ mimic device for 1 to 7 days, between at least 1-2 weeks, and even over 2 weeks (See Ingber specification, col. 6, lines 1-3) thereby constituting where there are a plurality of cells and where the cells are cultured cells as recited in instant claims 13(c), 20(c), and 27(c).  
Ingber et al. teaches that the surfaces of each porous membrane that comprises a micropatterned surface can be coated with cell adhesive molecules to support the attachment of cells and promote their organization into tissues on the upper and lower surface of each membrane thereby creating one or more tissue-tissue interfaces separated by porous membranes between the adjacent parallel fluid channels (See Ingber specification, col. 3, lines 44-49; col. 11, lines 2-8).  Moreover, Ingber et al. teaches that the membrane is coated with cell cultures such as primary cell cultures, established cell lines, or stem cell cultures, attached to ECM substances that comprise or consist essentially of fibronectin or collagen (See Ingber specification, col. 23, lines 58-62).  As such, Ingber et al. teaches where the porous membrane comprises a micropattern (i.e., micro and/or nanoscopic patterns such as grooves and ridges) where a plurality of cells are attached to ECM substances such as fibronectin or collagen, which are attached to the membrane surface having the micropattern such as grooves, and thus, if the cells are attached to the one or more proteins, e.g., collagen, along the micropatterned membrane surface and the cells are grown for 1 to 7 days, etc., then it would follow that the cells are grown along the micropatterned membrane surface.   
Kapur et al. teaches that a photo-cleavable crosslinker can be used with cell binding molecules such as extracellular matrix proteins including collagen or fibronectin to covalently bind cell binding 

	For claims 15, 22, and 29, with respect to where the surface comprises PDMS:
Ingber et al. teaches that the membrane is made of polydimethylsiloxane (PDMS) (See Ingber specification, col. 19, lines 24-35), and thus, the membrane surface must comprise PDMS.  As such, the teachings of Ingber et al. satisfy the claim limitation as recited in claims 15, 22, and 29.

	For claim 24, with respect to where the cells are disposed in contact with the one more proteins or peptides:
Ingber et al. teaches that the membrane is coated with cell cultures such as primary cell cultures, established cell lines, or stem cell cultures, attached to ECM substances that comprise or consist essentially of fibronectin or collagen (See Ingber specification, col. 23, lines 58-62).  As such, since Ingber et al. teaches that the membrane is coated with cells attached to ECM substances comprising collagen or laminin where the ECM substances can be covalently attached to the membrane via a crosslinker (i.e., a positively-charged molecule) (See discussion above with respect to claims 1(b) and 13(b)) thereby forming microchannel membrane surface-crosslinker-collagen-cells, it necessarily follows 

For claims 13(c), 19, 20(c), 26, 27(c), and 33, with respect to where the cells have contractile capability such as muscle cells:
Ingber et al. teaches that a skilled artisan can implant various types of cells on the surfaces of the membranes (See Ingber specification, col. 6, lines 55-56).  For example, one can treat at least one side of the membrane with various muscle cells including skeletal muscle cells, heart muscle cells, and smooth muscle cells (See Ingber specification, col. 27, lines 8-16).  Also, given that Ingber et al. teaches that the cells to be cultured include muscle cells such as skeletal muscle cells, heart, muscle cells, and smooth muscle cells, it would necessarily follow that these cells comprise a plurality of nuclei and a plurality of actin filaments as recited in instant claim 27(c).  It is noted that the muscle cells taught by Ingber et al. are a species of cultured cells having a contractile capability, and thus, must also be species of cultured cells comprising a plurality of nuclei and acting filaments.  Therefore, the teachings of Ingber et al. suggest the claim limitations as recited in claims 13(c), 19, 20(c), 26, 27(c), and 33.
	
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Ingber et al. does not expressly teach a specific embodiment of a microfluidic device for culturing cells comprising: (a) a membrane surface comprising a micropattern such as a plurality of grooves wherein the micropatterned membrane surface has reacted with a moiety or a light reactive moiety of a sulfo-SANPAH crosslinker; and (b) one or more proteins covalently attached to at least one portion of the pattern by a chemically reactive moiety of the sulfo-SANPAH crosslinker; and (c) a plurality of cultured cells having contractile capability such as muscle cells, where in the cultured cells are attached to the one or more proteins and are grown along and aligned along the micropattern or grooves as recited in claims 13, 17, 19-20, 26-27, and 33.  However, the teachings of Viovy et al. and Li et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the KSR.
Ingber et al. does not expressly teach where the plurality of cultured muscle cells are grown along and aligned along the micropattern or grooves as recited in claims 13(c), 20(c), and 27(c) and wherein the micropattern comprises a linear pattern as recited in claims 16, 23, and 30.  However, the teachings of Kapur et al. satisfy cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a microfluidic device for culturing cells comprising: (a) a membrane surface comprising a micropattern such as a plurality of grooves wherein the micropatterned membrane surface has reacted with a moiety or a light reactive moiety of a sulfo-SANPAH crosslinker; and (b) one or more proteins covalently attached to at least one portion of the pattern by a chemically reactive moiety of the sulfo-SANPAH crosslinker; and (c) a plurality of cultured cells having contractile capability such as muscle cells, where in the cultured cells are attached to the one or more proteins and are grown along and aligned along the micropattern or grooves as recited in claims 13, 17, 19-20, 26-27, and 33, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ingber et al. and culture cells such as muscle cells by using a microfluidic device comprising a PDMS micropatterned membrane surface where the PDMS micropatterned membrane surface is bound to one or more proteins such as collagen by using a photoactivatable crosslinker such as sulfo-SANPAH instead of a polylysine crosslinker and the cultured cells are bound to the collagen such that the PDMS micropatterned membrane surface has reacted with a nitrophenyl azide group as a light reactive moiety of the sulfo-SANPAH crosslinker and the collagen is covalently attached to the PDMS micropatterned membrane through a N-sulfosuccinimidyl ester group as a chemically reactive moiety of the sulfo-SANPAH crosslinker in order to covalently attach cultured muscle cells to the collagen thereby promoting their organization and growth into tissues and alignment along the PDMS micropatterned membrane as the result of a conjugation technique that is convenient, efficient, and free of organic 
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because conjugating cell adhesion proteins such as collagen to a PDMS micropatterned surface was known to be accomplished by using a polylysine crosslinker or a photoactivatable crosslinker such as sulfo-SANPAH where a nitrophenyl azide group of the sulfo-SANPAH crosslinker reacts with the PDMS surface under UV irradiation and an N-sulfosuccinimidyl ester group of the sulfo-SANPAH crosslinker reacts with the amino group of the cell adhesion protein as taught by Viovy et al.; and because conjugating RGD peptides to PDMS membrane surfaces by using sulfo-SANPH as a hetero-bifunctional crosslinker was known to result in a conjugation technique that is convenient, efficient, and free of organic contamination to PDMS surfaces, to promote the adhesion, proliferation, and collagen production of human skin fibroblasts, and to be resistant to autoclaving and UV irradiation enabling them to be repeatedly used in cell culture studies as taught by Li et al.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the microfluidic device of Ingber et al. comprises a body having a central microchannel separated by one or more porous membranes, the membranes are configured as to divide the central microchannel into a two or more closely apposed parallel central microchannels, and the porous membrane(s) may be designed or surface patterned to include micro and/or nanoscopic patterns such as grooves or ridges and was used to culture muscle cells by utilizing positively-charged molecules such as polylysine as a crosslinker.  Therefore, substituting the polylysine crosslinker with a photoactivable crosslinker such as sulfo-SANPAH such that the PDMS micropatterned membrane has reacted with a nitrophenyl azide group as a light reactive moiety of the sulfo-SANPAH crosslinker and the collagen is covalently attached to the PDMS micropatterned membrane by an N-sulfosuccinimidyl ester group as a chemically reactive moiety of the sulfo-SANPAH crosslinker would support the attachment, growth, and alignment of cultured muscle cells along the PDMS micropatterned membrane and promote their organization into tissues by utilizing a conjugation technique that is convenient, efficient, and free of organic contamination to PDMS surfaces, the increase in the adhesion and proliferation of cells, and the KSR. 

With respect to where the plurality of cultured muscle cells are grown along and aligned along the micropattern or grooves as recited in claims 13(c), 20(c), and 27(c) and wherein the micropattern comprises a linear pattern as recited in claims 16, 23, and 30, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ingber et al. and covalently attach one or more proteins such as collagen and a plurality of cultured muscle cells to a micropatterned surface of a PDMS membrane surface of a microfluidic device by using a sulfo-SANPAH crosslinker wherein the micropattern comprises a linear pattern.  An ordinary skilled artisan would have been motivated to modify Ingber’s teachings in light of Kapur’s and Li’s teachings, because covalently attaching one or more proteins such as collagen (i.e., comprising the RGD peptide) to the micropatterned surface of a porous membrane of a microfluidic device composed of PDMS via a photo-activatable crosslinker such as sulfo-SANPAH and exposing the surface to UV light where exposing comprises masking or projecting light in a single row of an array of cell binding locations thereby producing a single row of cell binding locations with cell binding molecules bound to the crosslinker is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., covalently attaching one or more proteins such as collagen and a plurality of cultured muscle cells to a linear micropatterned surface of a membrane of a microfluidic device by using a photo-activatable sulfo-SANPAH crosslinker) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to covalently attach one or more proteins such as collagen and a plurality of cultured muscle cells to a micropatterned surface of a membrane of a microfluidic device by using a sulfo-SANPAH crosslinker wherein the micropattern comprises a linear pattern because exposing the surface to masked or projected UV light in a single row thereby forming a linear pattern constitutes the use of a known technique to improve similar devices KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	The Applicants contend that the claimed invention is not obvious over the combination of references because (1) the Ingber, Li, and Viovy references fail to teach or suggest cell growth aligned along a micropattern with a reasonable expectation of success (See Applicant’s Response received on 3/12/21, pgs. 9-10); (2) the Ingber and Collins references cannot be combined with a reasonable expectation of success (See Applicant’s Response received on 3/12/21, pgs. 10-11); (3) the Examiner fails to show who, or where, in the prior art that it is shown that a membrane surface disposed in a microchannel comprises cultured cells grown on a linear micropattern or groove that are aligned with the linear micropattern or groove (See Applicant’s Response received on 3/12/21, pg. 11-12); (4) there is no motivation to combine the teachings of Li and Viovy to substitute a sulfo-SANPAH crosslinker for Ingber’s polylysine crosslinker because polylsyine does not have a photo-activatable moiety, and thus, is not encompassed by, nor suggest or predict, the claimed invention; and because Li and Viovy fail to predict or suggest attaching cells with a heterobifunctional crosslinker on a membrane surface disposed within a microchannel comprising a micropattern or groove such that there is no motivation to combine their teachings with Ingber with any reasonable expectation of success (See Applicant’s Response received on 3/12/21, pg. 13-14); and (5) the cited references fail to provide any teachings that one of skill in the art would recognize as an analogous method which can reach the present result as demonstrated in Example 5 of the instant specification, and thus, the cited references fail to describe a method or show data where cells are grown on a membrane surface disposed in a microchannel comprising a micropattern or groove where the cells become aligned with the micropattern or groove (See Applicant’s Response received on 3/12/21, pgs. 14-15).  

Response to Arguments
Applicant’s second argument, i.e., the Ingber and Collins references cannot be combined with a reasonable expectation of success, has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/12/21 for claims 13-30 and 32-33 as being unpatentable pursuant under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons. 
In response to Applicants’ first and third arguments, i.e., the Ingber, Li, and Viovy references fail to teach or suggest cell growth aligned along a micropattern with a reasonable expectation of success and the Examiner fails to show who, or where, in the prior art that it is shown that a membrane surface disposed in a microchannel comprises cultured cells grown on a linear micropattern or groove that are aligned with the linear micropattern or groove, they are found unpersuasive.  As an initial matter, it is unclear how the rejection does not provide any explicit analysis to support the finding of obviousness.  Applicants are respectfully reminded that the claims are rendered obvious upon a combination of references and not a single reference.  It is unnecessary for each reference to teach and/or suggest every claim limitation.  Moreover, it is unnecessary for a reference to teach or suggest each claim limitation in a single embodiment.  Pursuant to MPEP 2141, “[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  As discussed in the rejection above, Ingber explicitly teaches the following: 
a system and method comprising an organ mimic device comprising a body having a central microchannel separated by one or more porous membranes (See Inger specification, col. 3, lines 37-38; col. 10, lines 61-64);
the porous membrane may be designed or surface patterned to include micro and/or nanoscopic patterns such as grooves and ridges
the membranes are configured as to divide the central microchannel into two or more closely apposed parallel central microchannels, wherein one or more first fluids are applied through the first central microchannel and one or more second fluids are applied through the second or more central microchannels (See Ingber specification, col. 3, lines 38-44; col. 10, lines 64-67 to col. 11, lines 1-2; col. 31, lines 37-42);
the membrane is made of polydimethylsiloxane (PDMS) (See Ingber specification, col. 19, lines 24-35);
the surfaces of each porous membrane that comprises a micropatterned surface can be coated with cell adhesive molecules to support the attachment of cells and promote their organization into tissues on the upper and lower surface of each membrane thereby creating one or more tissue-tissue interfaces separated by porous membranes between the adjacent parallel fluid channels (See Ingber specification, col. 3, lines 44-49; col. 11, lines 2-8);
the membrane including the porous membrane can be coated with substances such as various cell adhesion promoting substances or ECM (extracellular matrix) proteins such various collagen types and laminin (See Ingber specification, col. 23, lines 14-18);
the membrane is coated with a combination of a cell adhesion factor and a positively-charged molecule that are bound to the membrane to improve cell attachment and stabilize cell growth (See Ingber specification, col. 23, lines 27-30); 
the positively-charged molecule and the cell adhesion factor are covalently bound to one another and either the positively-charged molecule or the cell adhesion factor is covalently bound to the membrane (See Ingber specification, col. 23, lines 40-44);
cells can be grown, cultured and analyzed using the organ mimic device for 1 to 7 days, between at least 1-2 weeks, and even over 2 weeks (See Ingber specification, col. 6, lines 1-3); and
one can treat at least one side of the membrane with various muscle cells including skeletal muscle cells, heart muscle cells, and smooth muscle cells (See Ingber specification, col. 27, lines 8-16).
Since Ingber et al. teaches where the porous membrane comprises a micropattern (i.e., micro and/or nanoscopic patterns such as grooves and ridges) where a plurality of cells are attached to the membrane 
In response to Applicant’s fourth argument, i.e., there is no motivation to combine the teachings of Li and Viovy to substitute a sulfo-SANPAH crosslinker for Ingber’s polylysine crosslinker because polylsyine does not have a photo-activatable moiety, and thus, is not encompassed by, nor suggest or predict, the claimed invention; and because Li and Viovy fail to predict or suggest attaching cells with a heterobifunctional crosslinker on a membrane surface disposed within a microchannel comprising a micropattern or groove such that there is no motivation to combine their teachings with Ingber with any reasonable expectation of success, it is found unpersuasive.  As stated in response to Applicants’ first and third arguments above, Applicants are respectfully reminded that the claims are rendered obvious upon a combination of references and not a single reference.  It is unnecessary for each reference to teach and/or suggest every claim limitation.  Moreover, it is unnecessary for a reference to teach or suggest each claim limitation in a single embodiment.  One cannot show nonobviousness by attacking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Although, it is acknowledged that the polylysine crosslinker taught by Ingber does not have a photo-activatable moiety to bind one or more proteins or peptides to the micropatterned membrane surface, the claimed invention is rendered obvious by a combination of references, and not on any of the references alone.  The question is whether an ordinary skilled artisan would be motivated to substitute the polylysine crosslinker taught by Ingber with the sulfo-SANPAH crosslinker taught by Viovy and Li with a reasonable expectation of success.  The Examiner maintains that the answer is yes.  As discussed in the rejection above, the Ingber reference suggests utilizing a crosslinker, e.g., polylysine, in order to bind cell adhesion proteins such as collagen to a PDMS microfluidic membrane surface using a microfluidic device to culture cells under fluid flow where the cells are cultured, grown, and analyzed for 7 days to over two weeks.  Moreover, it is noted that Ingber does not teach or suggest that a heterobifunctional crosslinker cannot be utilized.  The Viovy reference suggests utilizing polylysine or a photoactivatable crosslinker such as sulfo-SANPAH to bind cell adhesion proteins such as collagen to a PDMS microfluidic membrane surface where the PDMS membrane is bound to a photoactivable nitrophenyl azide group of the sulfo-SANPAH crosslinker under UV radiation and the cell adhesion protein is bound to the membrane via chemical conjugation to an N-sulfosuccinimidyl ester group of the sulfo-SANPAH crosslinker.  The Li reference suggest the advantages of utilizing a sulfo-SANPAH crosslinker in order to conjugate peptides comprising RGD sequence motifs to PDMS surfaces.   The Viovy and Li references suggest that cell adhesion proteins such as collagen cannot adsorb onto PDMS surfaces without using a crosslinker such as polylysine or a photoactivatable crosslinker such as sulfo-SANPAH.  
Furthermore, Viovy explicitly teaches in one preferred embodiment, it is desired to promote the adhesion of specific cells or cell compartments to specific sites, localized photoactivation can be used (See Viovy specification, paragraph [0194]).  For example, it is possible to use a mask so as to UV-illuminate only at desired sites, in order to create adhesion proteins patterns (See Viovy specification, paragraph [0194]).  By placing a photomask with the desired patterns in the object focal plane of the microscope, the desired patterns are obtained on the surface of the microfluidic channels  (See Viovy specification, paragraph [0196]).  Furthermore, the objective makes it possible to considerably narrow the 
In response to Applicant’s fifth argument, i.e., the cited references fail to provide any teachings that one of skill in the art would recognize as an analogous method which can reach the present result as demonstrated in Example 5 of the instant specification, and thus, the cited references fail to describe a method or show data where cells are grown on a membrane surface disposed in a microchannel comprising a micropattern or groove where the cells become aligned with the micropattern or groove, it is found unpersuasive.  It is noted that the features upon which applicant relies (i.e., the method of micropatterning a PDMS membrane) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, independent claims 13, 20, and 27 do not recite that the membrane is a PDMS membrane.  Further, even if the method of making micropatterning a PDMS membrane is recited in the claimed invention, the instant specification does not demonstrate that one or more steps imparts a structural limitation that is distinct from the prior art.  As discussed in the rejection above, the Ingber, Viovy, and Li references teach a PDMS membrane and Ingber, Viovy, and Kapur teach a micropatterned PDMS membrane where the cells would grow and align 
Furthermore, Pursuant to MPEP 2121(I), “[w]hen the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.  Since the Ingber, Viovy, and Li references teach a PDMS membrane and Ingber, Viovy, and Kapur teach a micropatterned PDMS membrane where the cells would grow and align along the micropatterned PDMS surface because the cell adhesion molecules are attached to the micropatterned PDMS surface through a crosslinker and the cells attach to the cell adhesion molecules, these references are presumed enabled without evidence to the contrary.  Therefore, contrary to Applicant’s argument, the combined references do suggest cell growth that aligns along a membrane surface disposed in a microchannel comprising a micropattern or groove.  	 
Accordingly, the rejection of claims 13-30 and 32-33 is maintained as Applicants’ arguments are found unpersuasive.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 13-30 and 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 11-18, 20, and 22 of copending Application No. 15/648,213 (Levner et al. U.S. Publication No. 2018/0024116 A1); over claims 1, 3, and 8-19 of copending Application No. 15/648,293 (Levner et al. (II) U.S. Publication No. 2018/0024117 A1); over claims 1, 8, 10-12, 14-20, and 22-46 of copending Application No. 15/648,339 (Levner et al. (III) U.S. Publication No. 2018/0023050 A1); over claims 1-2, 6, 9-12, 14, 16-18, and 21-36 of copending Application No. 15/648,319 (Levner et al. (IV) U.S. Publication No. 2018/0024119 A1); over claims 1, 3-5, 11, 13-20, and 32-34, and 36-53 of copending Application No. 15/648,306 (Levner et al. (V) U.S. Publication No. 2018/0024118 A1). Please note that the rejection is updated in light of Applicants’ amendments.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons stated below.
15/648,213
Levner et al. claims:  
1.	A method of culturing cells, comprising: a) providing a microfluidic device comprising a microchannel comprising a surface, said surface reacted with an UV light reactive portion of a sulfo-SANPAH crosslinker, said microchannel in fluidic communication with a fluid source comprising fluid; b) covalently attaching one or more proteins or peptides to a chemically reactive portion of said crosslinker so as to create a treated surface; c) seeding viable cells on said treated surface so as to create attached cells; d) flowing fluid from said fluid source through said microchannel so as to create flowing conditions; and e) culturing said attached cells under said flow conditions such that said cells remain attached and viable for at least 14 days.

11.	A method of culturing cells, comprising: a) providing a microfluidic device comprising a microchannel comprising a surface, said surface reacted with a UV light reactive portion of a sulfo-SANPAH crosslinker, said microchannel in fluidic communication with a fluid source comprising fluid; b) covalently attaching one or more proteins or peptides to a chemically reactive portion of said crosslinker so as to create a treated surface; c) seeding viable hepatocytes on said treated surface so as to create attached cells; d) flowing fluid from said fluid source through said microchannel so as to create flowing conditions; and e) culturing said attached cells under said flow conditions such that said cells remain attached and viable for at least 14 days.


Additionally, for instant claims 13(a) and (c), 17-19, 20(a) and (c), 23, 25-26, 27(a) and (c), 30, and 32-33, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘213 application teaches that the microchannel comprises a porous membrane (See Levner specification, pg. 23, lines 3-4) thereby satisfying the claim limitation as recited in instant claims 18, 25, and 32; teaches that the surface comprises a micropatterned membrane (See Levner specification, pg. 29, lines 26-28) where the micropattern comprises a plurality of grooves (See Levner specification, pg. 3, lns 24-25; pg. 4, lns 12-14), and where exposing light comprises projecting a light pattern so as to select the selected area or pattern (See Levner specification, pg. 13, lines 23-24) thereby satisfying the claim limitation as recited in instant claims 13(a) and (c), 20(a) and (c), 27(a) and (c); teaches that the selected pattern comprises a linear pattern (See Levner specification, pg. 14, lines 13-14) thereby satisfying the claim limitation as recited in instant claims 16, 23, and 30; and teaches that the cells comprise muscle cells (See Levner specification, pg. 14, lines 14-15) thereby satisfying the claim limitation as recited in instant claims 13(c), 19, 26, 27(c) and 33.  Therefore, the ‘213 claimed method is not patentably distinct from the instantly claimed method.

15/648,293
Levner et al. (II) claims:
1.	A method of treating a microfluidic device, comprising: a) providing a microfluidic device comprising a microchannel comprising a surface, the surface covalently attached to a light reactive portion of a heterobifunctional crosslinker; b) covalently attaching laminin with a chemically reactive portion of the heterobifunctional crosslinker so as to 

8.	A method for culturing cells comprising: a) providing a microfluidic device comprising a microchannel comprising a surface, the surface covalently attached to a light reactive portion of a heterobifunctional crosslinker; b) covalently attaching a protein with a chemically reactive portion of the heterobifunctional crosslinker so as to create a treated surface; c) seeding viable cells on said treated surface so as to create attached cells; d) flowing fluid through said microchannel so as to create flowing conditions; and e) culturing said attached cells under said flow conditions such that said cells remain attached and viable for at least 14 days.  

11.	A method of culturing cells, comprising: a) providing a microfluidic device comprising a microchannel comprising a surface having a micropattern, said microchannel in fluidic communication with a fluid source comprising fluid; b) covalently attaching a light reactive portion of a heterobifunctional crosslinker to said surface to create an attached crosslinker wherein the crosslinker is sulfo-SANPAH, c) covalently attaching one or more proteins or peptides to a chemically reactive portion of said attached crosslinker as to create a protein or peptide-treated surface; d) seeding viable cells on said protein or peptide-treated surface so as to create attached cells; e) flowing said fluid from said fluid source through said microchannel so as to create flowing conditions; and f) culturing said attached cells under said flow conditions such that said attached cells such that said cells remain attached and viable and become aligned with, and elongate along, said micropattern during said culturing.  

(See claims 1, 8, and 11) thereby satisfying the claim limitations with respect to a microfluidic device for culturing cells as recited in instant claims 13, 20, and 27; with respect to a membrane (i.e., a surface) comprising a pattern as recited in instant claims 13(a), 20(a), and 27(a); with respect to one or more proteins covalently attached to at least one portion of the membrane using a hetero-bifunctional crosslinker such as sulfo-SANPAH as recited in instant claims 13(b), 20(b), and 27(b) (note: by using a sulfo-SANPAH crosslinker, the ‘293 claimed invention necessarily encompasses where the membrane has reacted with a moiety or a light reactive moiety of the sulfo-SANPAH crosslinker or heterobifunctional conjugate and where the one or more proteins is covalently attached to the pattern by a chemically reactive moiety of the sulfo-SANPAH crosslinker or heterobifunctional conjugate as recited in instant claims 13(a), 13(b), 20(a), 20(b), 27(a), and 27(b)); with respect to where a plurality of cultured cells having a contractile capability attached to said one or more proteins and aligned with the pattern as recited in claim 13(c), 20(c), and 27(c); with respect to where the device further comprises a microchannel, the membrane disposed within the microchannel and the microchannel is in fluidic communication with a fluidic source as recited in instant claims 14, 21, and 28; and with respect to where the device further comprises cells is covalently attached and/or in contact with the one or more proteins or 
Additionally, for instant claims 13(a), 20(a),16, 18, 23, 25, 27(a), 27(c), 30, and 32, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘293 

15/648,339
Levner et al. (III) claims:
1.	A method of culturing cells, comprising: 
a) providing a microfluidic device comprising:
i)	a surface, said surface covalently attached to a light reactive portion of a sulfo-SANPAH crosslinker;
ii)	a microchannel, wherein said surface is disposed within said microchannel; and
iii)	a fluidic source comprising a fluid, wherein said fluidic source is in fluidic communication with said microchannel;
b) covalently attaching one or more proteins or peptides to a chemically reactive portion of said sulfo-SANPAH crosslinker; 
c) seeding viable cells on said one or more proteins or peptides so as to create attached cells; 
d) flowing the fluid from the fluid source through the microchannel so as to create flow conditions; and 
e) culturing said attached cells under said flow conditions.

14. The method of Claim 1, wherein said covalently attaching one or more proteins or peptides in b) further comprises:
i)    introducing said crosslinker or a solution containing said crosslinker to contact said surface and permitting said crosslinker or said solution containing said crosslinker to react with said surface during light exposure; and
ii)    introducing at least one protein or peptide, or a solution containing at least one protein or peptide to react with said crosslinker.

24.	A method of culturing cells, comprising: 
a) providing a microfluidic device comprising:
i)	a patterned surface, said patterned surface covalently attached to a light reactive portion of a sulfo-SANPAH crosslinker; and
ii)	a microchannel, wherein said patterned surface is disposed within said microchannel;
b) covalently attaching one or more proteins or peptides to said a chemically reactive portion of said sulfo-SANPAH crosslinker so as to create a treated patterned surface; 

e) culturing said attached viable cells with said microfluidic device.

31.	A method of culturing cells, comprising: 
a) providing a microfluidic device comprising:
i)	a patterned surface, said patterned surface is covalently attached to a sulfo-SANPAH crosslinker comprising a light reactive portion and a chemically reactive portion; and
ii)	a microchannel, wherein said patterned surface is disposed within said microchannel;
b) masking a portion of said patterned surface to create a selected area or pattern; 
c) irradiating said selected area or pattern in the presence of said sulfo-SANPAH crosslinker such that said light reactive portion covalently attaches to said selected area;
d) covalently attaching one or more proteins or peptides to said chemically reactive portion of said sulfo-SANPAH crosslinker; and 
e) storing said microfluidic device without cells.
.
32.	The method of claim 31, further comprising the step (f) of removing said microfluidic device from storage and seeding viable cells on said proteins or peptides so as to create attached viable cells.

33.	The method of claim 32, further comprising the step (g) of culturing said attached viable cells.

38.	The method of claim 31, wherein the microfluidic device further comprises a membrane.

39.	The method of claim 38, wherein the membrane comprises said patterned surface. 

40.	A method of culturing cells, comprising: 
a) providing a microfluidic device comprising:
i)	a selected area or pattern, said selected area or pattern is covalently attached to a light reactive portion of a sulfo-SANPAH crosslinker; and
ii)	a microchannel, wherein said selected area or pattern is disposed within said microchannel;
b) covalently attaching one or more proteins or peptides to a chemically reactive portion of said sulfo-SANPAH crosslinker; 
c) seeding viable cells having contractile capability on said one or more proteins or peptides so as to create attached cells having a contractile capability; and
(d) growing said attached cells having contractile capability along said selected area or pattern, wherein said attached cells having contractile capability become aligned with said selected area or pattern.

44.	The method of claim 31, wherein the microfluidic device further comprises a membrane.

45.	The method of claim 38, wherein the membrane comprises said surface. 


 (See claims 1, 14, 24, 31-33, 38-40, and 44-45) thereby satisfying the claim limitations with respect to a microfluidic device for culturing cells as recited in instant claims 13, 20, and 27; with respect to a membrane (i.e., a surface) comprising a pattern, said membrane has reacted with a moiety or a light 
Regarding claims 27(a) and (c), with respect to where the membrane comprises a plurality of grooves as recited in instant claim 27(a), and with respect to where the cultured cells having a contractile In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the Levner et al. (III) teaches that skeletal muscle cells elongate in the grooves of the micropatterned membrane (See ‘339 specification, pg. 3, lns 24-25; pg. 4, lns 12-14) thereby satisfying the claim limitations as recited in instant claims 13(a), 20(a), and 27(a); and teaches actin development within human skeletal muscle cells (See ‘339 specification, pg. 21, lns 3-10) thereby satisfying the claim limitation as recited in instant claim 27(c).  Therefore, the ‘339 claimed method is not patentably distinct from the instantly claimed method.

15/648,319
Levner et al. (IV) claims:
1.	A method of treating a microfluidic device, comprising: 
a) providing a microfluidic device comprising a microchannel surface, the microchannel surface attached to a light reactive moiety of a heterobifunctional crosslinker; 
b) covalently attaching one or more proteins or peptides to a chemically reactive moiety of said heterobifunctional crosslinker so as to create a treated microchannel surface; 
c) storing said microfluidic device in the absence of living cells wherein the microchannel surface is wet;

e) seeding the treated surface with viable cells, wherein the viable cells are maintained as an attached monolayer without detachment to the one or more proteins under a flow of the fluid.
2.	The method of Claim 1, wherein said microfluidic device comprises a microchannel, said surface disposed within said microchannel.
9.	The method of Claim 1, wherein said crosslinker is selected from the group consisting of N-sulfosuccinimidyl-6-(4'-azido-2'-nitrophenylamino) hexanoate (sulfo-SANPAH), SANPAH, SDA, sulfo-SDA, LC-SDA, sulfo-LC-SDA, ANB-NOS, SDAD, sulfo-SDAD.
16.	The method of Claim 1, wherein said attached monolayer further is maintained attached and viable for at least 7 days.
17.	The method of Claim 16, wherein said microfluidic device further comprises a microchannel, said surface disposed within said microchannel.

18.	The method of Claim 16, wherein said attached monolayer further is maintained attached and viable for at least 14 days.

24.	The method of Claim 1, wherein said covalently attaching one or more proteins or peptides in b) further comprises:
i)    introducing said heterobifunctional crosslinker or a solution containing said heterobifunctional crosslinker to contact said microchannel surface and permitting said light reactive moiety or said solution containing said light reactive moiety to react with said microchannel surface; and
ii)    introducing at least one protein or peptide, or a solution containing at least one protein or peptide to contact and react with a chemically-reactive moiety of said heterobifunctional crosslinker.

33.	The method of Claim 1, wherein said covalently attaching one or more proteins or peptides in b) further comprises introducing said heterobifunctional crosslinker to contact one or more selected areas of said microfluidic device.

36.	A method of treating a microfluidic device, comprising:
a)    providing a microfluidic device comprising a microchannel surface, the microchannel surface attached to a light reactive moiety of a heterobifunctional crosslinker;
b)    covalently attaching one or more collagen or fibronectin proteins or peptides to a chemically reactive moiety of said heterobifunctional crosslinker so as to create a treated microchannel surface;
c)    storing the microfluidic device in the absence of living cells wherein the microchannel surface is dry;
d)    removing the microfluidic device from the storage, where the microfluidic device is in fluidic connection with a fluid source comprising a fluid; and
e)    seeding the treated surface with viable cells, where the viable cells are maintained as an attached monolayer without detachment to the one or more collagen or fibronectin proteins or peptides under a flow of the fluid.

(See claims 1-2, 9, 16-18, 24, 33, and 36) thereby satisfying the claim limitations with respect to a microfluidic device for culturing cells as recited in instant claims 13, 20, and 27; with respect to a 
Regarding claims 13(a), 20(a), 27(a), and 27(c), with respect to where the membrane comprises a plurality of grooves as recited in instant claim 27(a), and with respect to where the cultured cells having a contractile capability comprise a plurality of actin filaments as recited in instant claim 27(c), Pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the Levner et al. (IV) teaches that skeletal muscle cells elongate in the grooves of the micropatterned membrane (See ‘319 specification, pg. 3, lns 24-25; pg. 4, lns 12-14) thereby satisfying the claim limitations as recited in instant claims 13(a), 20(a), and 27(a); and teaches actin development within human skeletal muscle cells (See ‘319 specification, pg. 21, lns 3-10) thereby satisfying the claim limitation as recited in instant claim 27(c).  Therefore, the ‘319 claimed method is not patentably distinct from the instantly claimed method.

15/648,306
Levner et al. (V) claims:
1.	A method of culturing cells, comprising:
a)   	providing:

ii)	a microchannel wherein the surface is disposed within the microchannel, and
iii)	a fluidic source comprising a fluid, wherein the fluidic source is in fluidic communication with the microchannel
b)	covalently attaching one or more proteins or peptides to a chemically reactive portion of said N-sulfosuccinimidyl-6-(4’-azido-2’-nitrophenvlaminoihexanoate crosslinker;
wherein said N-sulfosuccinimidvl-6-(4’-azido-2’-nitrophenvlamino)hexanoate conjugate so as to create a treated surface;
c)	seeding viable cells on said treated surface so as to create attached cells; 
d)	flowing said fluid from said fluid source through said microchannel so as to create flow conditions; and 
e)	culturing said attached cells under said flow conditions such that said cells remain attached and viable for at least 7 days.

34.	A method of culturing cells, comprising:
a)   	providing:
i)	a microfluidic device comprising a surface;
ii)	a microchannel wherein the surface is disposed within the microchannel, and
iii)	a heterobifunctional crosslinker comprising a UV-light activatable portion and a chemically reactive portion;
b)	exposing said surface to a plasma treatment so as to create an oxidized surface;
c)	covalently attaching said oxidized surface to said UV-light activatable portion of said heterobifunctional crosslinker;
d)	covalently attaching one or more proteins or peptides to said chemically reactive portion of said heterobifunctional crosslinker so as to create a treated surface;
e)	seeding viable cells on said treated surface so as to create attached cells; and
f)	culturing said attached cells such that said cells remain attached and viable for at least 7 days.

44.	A method of culturing cells, comprising:
a)   	providing:
i)	a microfluidic device comprising a surface;
ii)	a microchannel wherein the surface is disposed within the microchannel, 
iii)	a fluidic source comprising a fluid, wherein the fluidic source is in fluidic communication with the microchannel; and
iv)	a collagen;
b)	covalently attaching said surface to a UV-light linked moiety of an N-sulfosuccinimidyl-6-(4’-azido-2’-nitrophenvlaminoihexanoate crosslinker so as to create a treated surface;
c)	covalently attaching said collagen to a chemically reactive portion of said crosslinker;
d)	seeding viable hepatocyte cells on said treated surface so as to create attached hepatocyte cells; 
e)	flowing said fluid from said fluid source through said microchannel so as to create flow conditions; and 
f)	culturing said attached hepatocyte cells under said flow conditions such that said hepatocyte cells remain attached and viable for at least 7 days.


Additionally, for instant claim 27(c) with respect to where the pattern comprises grooves, 13(c) and 27(c) with respect to the type of cells, 16, 23, and 30, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘306 application teaches that the cells comprise muscle cells thereby cells having contractile capability (See Levner specification, pg. 14, lines 14-15) thereby satisfying the claim limitation as recited in instant claims 13(c), 19, 26, 27(c), and 33; teaches actin development within human skeletal muscle cells (See ‘319 specification, pg. 21, lns 3-10) thereby satisfying the claim limitation as recited in instant claim 27(c); teaches that skeletal muscle cells elongate in the grooves of the micropatterned membrane (See ‘319 specification, pg. 3, lns 24-25; pg. 4, lns 12-14) thereby satisfying the claim limitations as recited in instant claim 27(a); and teaches that the pattern comprises a linear pattern (See Levner specification, pg. 14, lines 13-14) thereby satisfying the claim limitations as recited in instant claims 16, 23, and 30.  Therefore, the ‘306 claimed invention is not patentably distinct from the instantly claimed method.

	These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Applicants’ Arguments


Response to Arguments
	Applicant’s request to hold the present double-patenting rejections be held in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable is acknowledged.  As such, the double-patenting rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654